In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-0666V
                                        (not to be published)


    LARRY LOGAN,
                                                                Chief Special Master Corcoran
                          Petitioner,
    v.                                                          Filed: November 5, 2021


    SECRETARY OF HEALTH AND                                     Special Processing Unit                 (SPU);
    HUMAN SERVICES,                                             Attorney’s Fees and Costs


                         Respondent.


Renee Ja Gentry, The Law Office of Renee J. Gentry, Washington, DC, for Petitioner.

Ronalda Elnetta Kosh, U.S. Department of Justice, Washington, DC, for Respondent.

                       DECISION ON ATTORNEY’S FEES AND COSTS 1

       On May 6, 2019, Larry Logan filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the “Vaccine
Act”). Petitioner alleges that he suffered a right shoulder injury which caused pain in his
back, arm, and hand, later diagnosed as adhesive capsulitis, after receiving the Prevnar




1
   Because this unpublished Decision contains a reasoned explanation f or the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If , upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease

of citation, all “§” ref erences to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
13 vaccine 3 on September 19, 2017. 4 (Petition at ¶¶ 6-8). On July 14, 2021, a decision
was issued awarding compensation to Petitioner based on the parties’ stipulation. (ECF
No. 34).

       Petitioner has now filed a motion for attorney’s fees and costs, dated October 7,
2021 (ECF No. 39), requesting a total award of $40,986.81 (representing $40,472.48 in
fees and $514.33 in costs). In accordance with General Order No. 9, counsel for Petitioner
represents that Petitioner incurred out-of-pocket expenses in the amount of $402.89.
(ECF No. 39-1). Respondent reacted to the motion on October 21, 2021, indicating that
he is satisfied that the statutory requirements for an award of attorney’s fees and costs
are met in this case, but deferring resolution of the amount to be awarded to my discretion.
(ECF No. 40). Petitioner did not file a reply thereafter.

       I have reviewed the billing records submitted with Petitioner’s request. In my
experience, the request appears reasonable, and I find no cause to reduce the requested
hours or rates.

       The Vaccine Act permits an award of reasonable attorney’s fees and costs. Section
15(e). Accordingly, I hereby GRANT Petitioner’s Motion for attorney’s fees and costs. I
award a total of $40,986.81 (representing $40,472.48 in fees and $514.33 in costs) as a
lump sum in the form of a check jointly payable to Petitioner and Petitioner’s counsel. In
the absence of a timely-filed motion for review (see Appendix B to the Rules of the Court),
the Clerk shall enter judgment in accordance with this decision. 5

IT IS SO ORDERED.

                                                         s/Brian H. Corcoran
                                                         Brian H. Corcoran
                                                         Chief Special Master




3
 Prevnar 13 is a pneumococcal conjugate vaccine manufactured by Pfizer, Inc.
https://www.pfizerpro.com/product/prevnar-13/adult (last visited July 14, 2021).
4
 On this same date, Petitioner also received an influenza vaccine in his left deltoid. Exhibit 1
5
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by f iling a joint notice
renouncing their right to seek review.
                                                    2